Citation Nr: 1504228	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastrointestinal-acid reflux (GERD), to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for a bladder condition, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes.

5.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered.  With respect to the claims for entitlement to service connection for GERD, a bladder condition, and erectile dysfunction, a VA examination was conducted in November 2012; however, the examiner did not provide an opinion whether the Veteran's current bladder condition and erectile dysfunction were aggravated by the now service-connected diabetes.  Therefore, another medical opinion is required.

As for the GERD, the examiner said the Veteran did not have GERD; however, there does not appear to have been an actual examination concerning that claim as no history, complaints or related findings are reported.  Another examination should be conducted on remand.  

With regard to the Veteran's claims for service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes, and service connection for a respiratory condition, new examinations are required.

The Veteran underwent a VA examination in November 2012.  The examiner made the following conclusion regarding the Veteran's right upper extremity: the Veteran "has a rare right hand tingling only at night when he is asleep in certain positions.  It's more likely than not from his weight and the position of his arm.  His tinels and phalens were negative.  If this continues or worsens, I encouraged [the Veteran] to reapply for upper extremity neuropathy.  At present, this diagnosis cannot be rendered."  At the Board hearing, the Veteran's representative stated that since the examination, the Veteran's symptoms have persisted.  Specifically, the Veteran claims that the sensation he experiences occur more often than only when he is in the bed sleeping.  The Board finds that a new examination is required.

Regarding the respiratory condition, the Veteran was originally diagnosed during service with pneumonia and a pleuritic pain and was hospitalized from May 19, 1966 to June 2, 1966.  He complained of breathing and chest pain at that time.  The Veteran claims that his breathing problem continued from that time; however, it has changed in severity.  The VA treatment records contain various diagnoses since November 2003, including pneumonia, pleural thickening, hypoxia, and shortness of breath.  However, those records do not include any opinion on etiology.  Therefore, a VA examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate physician to obtain medical opinions as to the current nature and likely etiology of the Veteran's bladder disorder, and erectile dysfunction.  Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed bladder condition is caused by any service-connected disability, including diabetes?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed bladder condition has been aggravated by any service-connected disability, including diabetes?

(c)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed erectile dysfunction is caused by any service-connected disability, including diabetes?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed erectile dysfunction has been aggravated by any service-connected disability, including diabetes?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of bladder disability or erectile dysfunction (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any GERD which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine on the following questions:

(a)  Is it at least as likely as not (50 percent or more likelihood) that any GERD that may be present is etiologically related to the Veteran's active duty.

(b)  If (a) is no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed GERD is caused by any service-connected disability, including diabetes?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed GERD has been aggravated by any service-connected disability, including diabetes?

3  Then, schedule a VA examination to determine the nature, extent and etiology of any peripheral neuropathy of the upper extremities which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine on the following questions:

(a)  Is it at least as likely as not (50 percent or more likelihood) that any peripheral neuropathy of the upper extremities that may be present is etiologically related to the Veteran's active duty.

(b)  If (a) is no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed peripheral neuropathy of the upper extremities is caused by any service-connected disability, including diabetes?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed peripheral neuropathy of the upper extremities has been aggravated by any service-connected disability, including diabetes?

The examiner is asked to discuss the findings of the November 2012 examination and the Veteran's subjective complaints made during the November 2014 Board hearing that the sensation he feels in his upper extremities occurs more often than identified in the November 2012 examination report.  The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any respiratory condition.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any respiratory condition that may be present is etiologically related to the Veteran's active duty service.  The examiner is asked to comment on the Veteran's hospitalization during service in May 1966 and his current diagnoses in the VA treatment records.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


